Citation Nr: 0430553	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement service connection for a back 
disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

In an October 1998 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for back strain.  The veteran was notified 
of that decision and did not appeal, and the October 1998 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1998).

The veteran requested to reopen the claim for service 
connection for a back disorder, and in a September 1999 
decision the RO determined that new and material evidence had 
not been submitted to reopen the claim.  The veteran was 
notified of the September 1999 decision and did not appeal, 
and that decision is also final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).   He again requested to 
reopen the claim for service connection for a back disorder, 
and in an April 2003 decision the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
The RO then found in an August 2003 Statement of the Case 
that new and material evidence had been submitted.  The 
veteran perfected an appeal of the April 2003 decision, which 
is now before the Board of Veterans' Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Prinicipi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCREC 05-92.  

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The RO denied the veteran's claim for service connection 
for a back disorder in October 1998 and that decision became 
final in the absence of an appeal.

3.  In September 1999, the RO determined that new and 
material evidence was not submitted to reopen the claim for 
service connection for a back disorder, and that decision 
became final in the absence of an appeal.

4.  The evidence received subsequent to the September 1999 
decision bears directly and substantially on the issue on 
appeal, that being whether the veteran's back disorder was 
incurred or aggravated during service, and must be considered 
in order to fairly decide the merits of the veteran's claim.

5.  The preponderance of the probative evidence shows that a 
back disorder is not related to an in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  The September 1999 decision in which the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1999); 38 C.F.R. § 3.156 (2002).  

2.  The veteran's back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts his low back disorder was incurred while 
in active service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
For requests to reopen filed on or after August 29, 2001 
(which includes this claim), VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 2003 by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claim for service connection.  The RO 
also informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf and the need for him to advise VA of or to submit 
any additional evidence in his possession.  The RO instructed 
him to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection.  In these documents the RO also informed them of 
the cumulative evidence previously provided to VA or obtained 
by VA on the veteran's behalf, and the evidence identified by 
the veteran that the RO was unable to obtain.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
	
The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and a VA examination report.  The RO also attempted 
to locate the VA treatment records he identified.  In an 
October 2003 letter, the veteran was advised that the VA 
facilities had no record of treatment for him.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant and available evidence has been obtained 
for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. §3.159(c) (2003).  

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 1991); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).  

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or during 
the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

The veteran's service medical records (SMRs) indicate that in 
November 1966 he complained of back pain after being injured 
in the motor pool.  At that time his symptoms were diagnosed 
as a strain to his right sacroiliac joint.  After two days 
bed rest his treatment records indicate his symptoms 
decreased.  Upon discharge he stated that he had recovered 
from his injury.  His discharge examination revealed no 
abnormalities regarding the back.

The veteran initially claimed entitlement to VA compensation 
benefits in July 1998, which included a claim for back 
strain.  In an October 1998 rating decision the RO denied 
entitlement to service connection for back strain for lack of 
a nexus between the veteran's current disability and active 
service.

The veteran requested that his claim for service connection 
for lower back strain be reopened in June 1999.  In 
conjunction with this request he submitted a letter from Dr. 
S, a chiropractor, who had treated him for low back strain in 
1975, eight years after he was discharged from service.  Dr. 
S indicated he treated the veteran for low back strain on 
multiple occasions in 1975.  Dr. S also stated that a ten-
year time lapse occurred between the veteran's visits, so his 
records were purged from Dr. S's files.  The veteran started 
to receive treatment from Dr. S again in July 1996 for low 
back pain.  Although Dr. S's statement indicated that the 
veteran has a chronic back condition, the letter did not 
reveal whether his back disability resulted from active 
service.  In a September 1999 decision the RO denied the 
veteran's request to reopen the claim because new and 
material evidence was not submitted.

The veteran again requested that his claim for service 
connection be reopened in September 2002.  In conjunction 
with this claim the veteran submitted evidence, which 
includes a statement from Dr. S, letters from his brother and 
sister-in-law, and a personal statement. 

The September 2002 statement from Dr. S. reiterated that he 
treated the veteran in 1975, but that those records were 
purged due to a ten-year lapse in treatment and that he 
started treating the veteran again in 1996 for low back pain.  
Dr. S treated the veteran on multiple occasions in August 
1999, January 2000, July 2000, and August 2000.  Specifically 
Dr. S stated:

With the radiographic evidence of lumbar disc 
deterioration at L5-S1 and not at other lumbar 
levels, it is my opinion the damage occurred 
from an accident and not normal age related 
deterioration. . . . Upon reviewing my records 
and the records received from [the veteran] 
referring to treatment received in November 
1966, for low back condition while in the 
Armed Forces, it is my opinion, it is more 
likely to highly probable the initial injury 
occurred while he was a member of the Armed 
Forces.

Dr. S's statement is new in that it was not previously of 
record, and is also material because it directly addresses 
the issue of whether the veteran's current back disability is 
related to an in service injury.  Thus, this record is 
sufficient to reopen the veteran's claim for entitlement to 
service connection for chronic low back pain.

The veteran also submitted private treatment records from 
July 1996 to October 1996.  These records indicate that the 
veteran was treated for low back strain that was associated 
with lifting an air conditioner.  Although these records are 
new, in that they were not of record at the time of the 
October 1998 decision, they are not material because they do 
not address whether the veteran's in service injury is the 
cause of his current disability.

Additionally, the veteran submitted three personal 
statements, two from family members and one from himself.  In 
a September 2003 statement his brother states that the 
veteran wrote a letter to him recounting his back injury 
while he was in military service.  He also indicated that the 
veteran has had numerous back problems since his release from 
active duty and wrote in great detail the substantive 
problems the veteran has faced due to his back problems.  In 
an August 2003 statement his sister-in-law indicates the 
veteran has experienced a lot of back strain and describes 
how his disability affects his day-to-day life.  

The veteran's August 2003 personal statement recounts in 
significant detail the November 1966 accident which led to 
his in-service back sprain, and also addresses the treatment 
he received while in service.  The veteran then recounted the 
ways in which his back disability has affected his daily 
life, work life, and family functions.  Although these 
letters are new, in that they were not of record at the time 
of the October 1998 decision, they are not material because 
they do not address whether the veteran's in service injury 
is the cause of his current disability.

In summary, the September 2002 letter submitted by the 
veteran from Dr. S subsequent to the September 1999 decision 
is new and material because it relates to an unestablished 
fact necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  For this 
reason the claim of entitlement to service connection for a 
chronic low back disorder is reopened.

A finding that new and material evidence has been submitted, 
however, does not end the inquiry.  The Board must still 
determine whether service connection is warranted.  

The evidence includes two differing medical opinions 
addressing the etiology of the veteran's chronic back 
disorder.  Dr. S. stated in his September 2003 report that 
the veteran's chronic back disorder is related to the in-
service injury.  He found that because there was disc disease 
at only one level, in his opinion the damage was caused by an 
injury and not normal, age-related deterioration.  He did 
not, however, begin treating the veteran until 1975, and has 
no first-hand knowledge of the veteran's condition on 
separation from service.  He also stated that the records of 
the veteran's treatment of the veteran in 1975 were 
destroyed, so he could not have been making his assessment 
based on the review of records documented in 1975.  He 
further noted that "[the veteran] has been consistent in his 
relaying the low back pain originated with an injury while in 
the Armed Forces."    
 
The RO provided the veteran a VA medical examination in 
October 2003, which included the review of the claims file.  
The examination, which included the results of an X-ray study 
of the back, resulted in a diagnosis of moderate degenerative 
disc disease at L5-S1 and mild degenerative disc disease at 
L4-L5 and L2-L3 with minor degenerative joint disease changes 
at the same levels.  The examiner provided the opinion that 
the currently diagnosed back disorder is more likely than not 
unrelated to the back injury that occurred during service.  
He found that while in service the veteran had suffered a 
minor sprain, and that the sprain resolved completely prior 
to his separation from service.  He noted that when examined 
on separation from service the veteran stated, "with proper 
care in quarters, I recovered from the injury."  The 
physician who examined him on separation from service noted a 
"lumbosacral strain November of 1966, no sequelae," which 
means that the veteran had no further problems with his back.
 
The opinion of the VA examiner was based on review of the 
veteran's service medical records, a complete physical 
examination including a detailed description of the veteran's 
reported injury, as well as Dr. S's statement and the other 
evidence in the claims file.  Because it was based on review 
of the actual records, it is highly probative.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the entire record is more probative than an 
opinion based on the veteran's reported history).  

Conversely, although Dr. S indicated that the veteran 
provided him with records referring to treatment received in 
November 1966 for a low back condition, it is unclear whether 
those records included all SMRs, such as the separation 
examination which showed no residuals.  Moreover, the VA 
examiner questioned how Dr. S could render his opinion based 
on the information that he (Dr. S) considered including his 
recollection of treatment in 1975 without actual records,  
the evidence of an injury while changing a tire in 1993, a 
diagnosis of biomechanical dysfunction in 1996, and a finding 
of disc deterioration in 1999.  

Moreover, the VA examiner is a medical doctor, whereas Dr. S. 
is a chiropractor.  Because the VA examiner has more training 
and greater skill in evaluating medical disorders, his 
opinion has greater probative value than that of Dr. S.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.").  

For these reasons the Board finds that the opinion of the VA 
physician is highly probative, whereas that of the 
chiropractor is entitled to less weight.

In August 2003 the veteran submitted a detailed personal 
statement relaying the exact circumstances of the 1966 
accident and asserting a nexus between the accident and his 
current disability.  The veteran's assertions that the 
current back disorder is connected to his 1966 in service 
accident are not probative because he is not competent to 
provide evidence of such, in that such an assessment requires 
medical knowledge that he does not possess. See Routen v. 
Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 525 U.S. 
962 (1998) (although the veteran is competent to provide 
evidence of observable symptomatology, he is not competent to 
provide evidence of the etiology of a medical disorder).

In conjunction with the veteran's claim for service 
connection, he submitted a September 2003 letter from his 
brother and an August 2003 letter from his sister-in-law.  
The veteran's brother indicated that the veteran wrote to him 
while in service and told him of his back injury.  Both 
letters discuss the veteran's disorder and limitations of his 
day-to-day activities due to his back problems.  Although the 
letters address the issues of the veteran's in service injury 
and current disability, they do not address whether a nexus 
exists between the 1966 accident and the veteran's current 
disability.  Specifically, the letters indicate that the 
veteran had a back disorder after he was separated from 
service, but do not provide competent medical evidence that 
his current back disorder was caused by an in service injury.  
For that reason the letters are not probative of a 
relationship between service and the claimed disorder.  

The veteran's private medical records from March 1995 to 
October 1996 indicate he experienced lower back pain in July 
1996 after lifting an air conditioner.  The records do not 
address whether his back disorder originated while he was in 
service. As a result they are not probative of the issue of a 
nexus between his in service injury and present back 
disability.

Finally, the Board notes that the evidence does not establish 
that the veteran developed arthritis of the lumbar spine 
within one year of his separation from service.  Thus, the 
provisions for presumptive service connection for chronic 
diseases in 38 C.F.R. § 3.309 do not apply.  

In summary, the preponderance of the probative evidence is 
against the claim of entitlement to service connection for 
low back disorder.  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
the claim is denied.




	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic back disorder 
is reopened. 

Entitlement to service connection for a chronic back disorder 
is denied.




____________________________________________
KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



